Name: Commission Implementing Regulation (EU) 2018/307 of 28 February 2018 extending the special guarantees concerning Salmonella spp. laid down in Regulation (EC) No 853/2004 of the European Parliament and of the Council to meat derived from broilers (Gallus gallus) intended for Denmark (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: health;  consumption;  animal product;  Europe;  agricultural policy
 Date Published: nan

 2.3.2018 EN Official Journal of the European Union L 60/5 COMMISSION IMPLEMENTING REGULATION (EU) 2018/307 of 28 February 2018 extending the special guarantees concerning Salmonella spp. laid down in Regulation (EC) No 853/2004 of the European Parliament and of the Council to meat derived from broilers (Gallus gallus) intended for Denmark (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 8(3)(b) thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators, with certain special guarantees for certain food of animal origin intended for the Finnish and Swedish markets. Accordingly, food business operators intending to place meat from specified animals on the market in those Member States must comply with certain rules in respect of Salmonella. Furthermore, consignments of such meat are to be accompanied by a trade document stating that a microbiological test has been carried out with negative results in accordance with Union legislation. (2) In addition, Commission Regulation (EC) No 1688/2005 (2) specifies those special guarantees, laying down rules on the sampling of such meat and microbiological methods for the examination of those samples. It also sets out a trade document to accompany consignments of the meat. (3) On 5 October 2007, the Danish Veterinary and Food Administration forwarded an application to the Commission for special guarantees to be authorised for Denmark concerning Salmonella in meat derived from broilers (Gallus gallus) for the whole of Denmark in accordance with Regulation (EC) No 853/2004. The application includes a description of the Danish Salmonella Control Programme for meat derived from broilers (Gallus gallus). (4) During its meeting on 18 June 2008, the Standing Committee on the Food Chain and Animal Health agreed on a Commission staff working document entitled Guidance document on the minimum requirements for Salmonella control programmes to be recognised equivalent to those approved for Sweden and Finland in respect of meat and eggs of Gallus gallus (3) (the Guidance document). (5) The Danish Salmonella Control Programme for meat derived from broilers (Gallus gallus) is considered equivalent to that approved for Finland and Sweden and is in line with the Guidance document. However, the prevalence of Salmonella in Danish flocks of breeders of Gallus gallus was higher than the upper limit proposed in the Guidance document, therefore it could not be considered equivalent to the situation in Finland and Sweden. (6) On 6 February 2017, the Danish Veterinary and Food Administration forwarded data on the prevalence of Salmonella in flocks of rearing breeders, adult breeders, broilers and meat of Gallus gallus for the period 2011-2016. The prevalences for 2015-2016 are in accordance with the upper limits set in the Guidance document. (7) The special guarantees should therefore be extended to consignments of meat derived from broilers (Gallus gallus) intended for Denmark. In addition, the rules laid down in Regulation (EC) No 1688/2005 concerning the sampling of such meat, the microbiological methods for the examination of those samples and the trade document should apply to such consignments. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Denmark is authorised to apply the special guarantees concerning Salmonella spp. laid down in Article 8(2) of Regulation (EC) No 853/2004 to consignments of meat as defined in point 1.1 of Annex I to that Regulation, derived from broilers (Gallus gallus) intended for Denmark. Article 2 Consignments of meat referred to in Article 1 shall be accompanied by a trade document complying with the model set out in Annex IV to Regulation (EC) No 1688/2005. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 55. (2) Commission Regulation (EC) No 1688/2005 of 14 October 2005 implementing Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards special guarantees concerning Salmonella for consignments to Finland and Sweden of certain meat and eggs (OJ L 271, 15.10.2005, p. 17). (3) https://ec.europa.eu/food/sites/food/files/safety/docs/biosafety_food-borne-disease_salmonella_guidance_min-req_eggs-poultry-meat.pdf